THIRD DIVISION
                             MCFADDEN, C. J.,
                         DOYLE, P. J., and HODGES, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                   December 3, 2020



In the Court of Appeals of Georgia
 A20A1964. BUCHANAN v. THE STATE.

      MCFADDEN, Chief Judge.

      After a jury trial, Damion Roger Buchanan was convicted of one count of

armed robbery and three counts of aggravated assault. The trial court merged one of

the aggravated assault counts with the other counts and sentenced Buchanan to serve

35 years in confinement and 10 years on probation. Buchanan appeals the denial of

his motion for new trial, arguing that the evidence does not support his convictions;

that the trial court failed to exercise his discretion as the 13th juror; that one of his

aggravated assault convictions merged with his armed robbery conviction; and that

he was entitled to a directed verdict of acquittal because the evidence showed that he

abandoned the criminal enterprise. We hold that the evidence was sufficient to

support the convictions; that Buchanan waived any 13th juror grounds in his motion
for new trial; that Buchanan’s merger argument lacks merit because the convictions

he points to involved different victims; and that the trial court did not err in denying

Buchanan’s motion for directed verdict of acquittal. So we affirm.

      1. Evidence.

      Viewed in the light most favorable to the jury’s verdict, Jackson v. Virginia,

443 U. S. 307 (99 SCt 2781, 61 LE2d 560) (1979), the evidence presented at

Buchanan’s trial showed that the victims, a husband and wife and their daughter and

son, returned home after leaving their business around 11:30 one night. They stayed

in their SUV in the garage, texting a birthday greeting to a family friend. Two men

wearing black clothing and gloves rushed into the garage with guns drawn. The men

yelled, “This is a robbery,” and, at gunpoint, ordered the victims out of their SUV.

One of the men ordered the wife to close the garage door, while the other man

ordered the husband into the house.

      The husband identified his assailant as Burt Everet Thompson, whose

conviction we have already affirmed.1 Thompson demanded money from the husband

and struck him in the head with a gun. The husband said that he had money upstairs

      1
       We affirmed Thompson’s convictions of kidnapping with bodily injury, armed
robbery, and three counts of aggravated assault in Thompson v. State, 314 Ga. App.
469 (724 SE2d 475) (2012).

                                           2
in a safe in a closet in the master bedroom. Thompson ordered the husband upstairs.

Thompson again struck the husband with the gun as he was trying to open the safe.

The husband could not see to open the safe because he was bleeding profusely and

the blood was obscuring his vision. Thompson took the husband into the bathroom

to wash away the blood, and while they were there, Thompson was looking out the

window and called someone on his cell phone, repeatedly saying, “Dog, where are

you?”

        The husband opened the safe, but before he removed any money, Thompson

ordered him downstairs and into the garage. The husband gave Thompson the money

from his pocket, around $1,500. Thompson was frantically looking toward the street

from the garage, and the husband made a dash for the door into the kitchen. The

husband entered the house, and slammed the door shut and locked it. The husband

was afraid Thompson would start shooting, so he lay on the floor on his stomach. He

called the police, who told him that his wife already had called and that his family

was safe. The husband then crawled to the front of the house to look out the window

for his family. He saw a Nissan pull up in front of his house. The next time he looked

out the window, he saw the Nissan pulling away.



                                          3
      While the husband was in the house with Thompson, the wife’s assailant, who

she identified as Buchanan, put his arm around her throat and put his gun to her head.

The wife began struggling with Buchanan for the gun, and they moved outside the

garage into the yard. The wife fell to the ground. The son then jumped on Buchanan’s

back, and they began to fight. The wife grabbed her daughter, told the son to run, and

the three of them ran to a neighbors’ house. The wife called the police. She looked

out of the neighbors’ window since her husband was still inside their house. The wife

saw Buchanan looking on the ground in the area where they had been fighting and

where police later recovered a gun’s magazine. She then saw Buchanan run to her

back yard toward the street behind her house, and he disappeared from her sight.

Moments later, she saw a Nissan pull up in front of her house. Buchanan got out of

the Nissan, Thompson exited the victims’ house, and then both of the men entered the

car. The car sped off.

      The police had set up a roadblock at the single exit from the victims’

subdivision. The Nissan accelerated toward the roadblock, slammed on the brakes,

and then reversed, hitting a brick mailbox. The Nissan became lodged on the mailbox.

Thompson and Buchanan were in the Nissan. Both men were wearing dark clothing,

Thompson had gloves, and Buchanan was wearing a bulletproof vest. Close to $1,500

                                          4
was found on the back seat of the Nissan. Gloves and two handguns were in the car,

and the husband’s blood was on one of the guns.

      This evidence was sufficient to sustain Buchanan’s convictions, either directly

or as a party to the crimes. See OCGA § 16-5-21 (aggravated assault); OCGA § 16-8-

41 (armed robbery); OCGA § 16-20-20 (parties to a crime).

      2. Motion for new trial.

      Buchanan argues that the trial court erred by denying his motion for new trial

because the verdicts were contrary to evidence and principles of justice and equity.

. But Buchanan acquiesced in the trial court’s decision not to consider these

discretionary grounds for a motion for new trial. So we do not address his argument.

      In his motion for new trial, Buchanan listed as a ground: “The evidence was

insufficient as a matter of law for the jury to have convicted the Defendant in this

matter, and the interests of justice require that he be granted a new trial.” We assume

that this ground raised both the sufficiency of the evidence to support the convictions

under Jackson v. Virginia, 443 U. S. at 307 and the general grounds under OCGA §§

5-5-20 and 5-5-21.

      But at the hearing on the motion for new trial, the trial court, in describing

Buchanan’s motion for new trial, stated, “Paragraph two alleges that the evidence was

                                          5
insufficient as a matter of law for the jury to convict the Defendant. I construe that to

be a Jackson v. Virginia claim. There has been no claim in the motion for new trial

or the amendment to the motion for new trial that would require the court to exercise

its discretion as the 13th juror.” Defense counsel did not object or correct the court’s

statement. So in the order denying the motion for new trial, the court wrote:

      After considering the evidence adduced at trial and construing it to
      support the verdict, the Court finds the evidence was sufficient to enable
      a rational trier of fact to find Defendant guilty beyond a reasonable
      doubt of the offense of armed robbery and three counts of aggravated
      assault. Jackson v. Virginia, 443 U. S. 307 (99 SCt 2781, 61 LE2d 560)
      (1979). Appellate counsel has not requested that this Court exercise its
      jurisdiction to sit as the thirteenth juror under OCGA §§ 5-5-20 and 5-5-
      21 and the Court declines to do so. With regard to these grounds the
      motion is DENIED.


Buchanan did not complain in the trial court that he had, in fact, raised the

discretionary grounds in his motion for new trial. Nor does he argue on appeal that

the trial court erred in finding that he did not request the court to exercise its

discretion under OCGA §§ 5-5-20 and 5-5-21. “Under these circumstances, we must

conclude that [Buchanan] agreed to have the trial court consider” only the sufficiency

of the evidence and not the discretionary grounds for a motion for new trial. Turner


                                           6
v. Flournoy, 277 Ga. 683, 685 (2) (594 SE2d 359) (2004). So we do not address his

argument that the trial court erred in denying his motion for new trial on the

discretionary grounds.

      3. Merger.

      Buchanan argues that his conviction for armed robbery of the husband, Count

2 of the indictment, and aggravated assault of the wife, Count 4 of the indictment,

merged. “But the merger doctrine does not apply if each of the charged crimes was

committed against a different victim.” Jones v. State, 290 Ga. 670, 672 (2) (725 SE2d

236) (2012) (citations and punctuation omitted). “Because the armed robber[y] and

aggravated assault[ counts that Buchanan challenges] were committed against

different victims, the crimes do not merge as a matter of law or fact.” Verdree v. State,

299 Ga. App. 673, 684 (6) (b) (683 SE2d 632) (2009).

      3. Abandonment of criminal enterprise.

      Buchanan argues that he was entitled to a directed verdict of acquittal on count

5, which charged aggravated assault for striking the husband with a handgun, because

he had abandoned the criminal enterprise by the time Thompson struck the husband

with the gun. See OCGA § 16-4-5. We disagree.



                                           7
            A directed verdict of acquittal should be entered where there is no
      conflict in the evidence and the evidence demands a verdict of acquittal
      with all reasonable deductions and inferences. . . . [I]n reviewing a
      denial of a motion for directed verdict, we apply the standard demanded
      by Jackson v. Virginia: Whether the evidence was sufficient to authorize
      a rational trier of fact to find beyond a reasonable doubt that the
      defendant was guilty of the crimes for which he was convicted. Thus,
      because we have already determined that the evidence was sufficient to
      support [Buchanan’s conviction of aggravated assault for striking the
      husband], see Division 1 [] above, [his] arguments about the trial court
      denying his directed verdict also fail.


Boyd v. State, 306 Ga. 204, 212 (2) (830 SE2d 160) (2019) (citations and punctuation

omitted).

      Judgment affirmed. Doyle, P. J., and Hodges, J., concur.




                                          8